EX-PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed on December 21, 2021 included both a restriction requirement between invention groups I and II and an election of species requirement.  In response, applicant elected Invention Group I, claims 1-22 and Species IA (Figure 3) and Species IIA (Figure 9).  Applicant’s election of Invention Group I, claims 1-22 in the reply filed on February 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election between invention groups has been treated as an election without traverse (MPEP § 818.01(a)).
It is further noted that the species requirement was traversed by applicant in the reply filed February 20, 2022.  While the Examiner does not necessarily agree with the applicant’s traversal, independent claims 1 and 22 are hereby allowable. Therefore, the restriction requirement between species, as set forth in the Office action mailed on December 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the species groups is withdrawn because dependent claims 2-21 require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 23 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 20, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references (as particularly described on page 5, line 5 and line 32, page 12, line 30, page 24, line 19, page 25, line 25-page 30, line 4) have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference numerals 218, 222, 232, 234 in Figure 4
Reference numerals 322, 332, 334 in Figure 5
Reference numerals 418, 420, 422, 424, 432, 434, 442 in Figure 6
Reference numerals 520, 522, 532, 534 in Figure 7
Reference numerals 622, 624, 632, 634 in Figure 8
Reference numeral 1218 in Figure 13
Reference numeral 1420 in Figures 14-15
Reference numeral 2020 in Figures 19-20
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one seam of the ITM as recited in claim 7 and the control mechanism as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  On page 16, line 17, it appears that the term “nip region 544” should be deleted and replaced with --nip region 518-- since that is how the nip region has been shown in Figure 7 and later described in lines 18-19 on page 16.   
Appropriate correction and/or clarification is required.

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
With respect to claims 1 and 22, the language “being stationary in the direction of movement of the imaging surface” in the last paragraph of each claim is somewhat unclear in meaning.  In particular, it is not clear in what manner the impression platen is stationary since the direction of movement of the imaging surface has not been clearly defined in the claims.  Furthermore, It is noted that the impression platen has been described in the specification on page 4, lines 18-22 as not moving “in the direction in which the objects are advanced” and as being either “stationary or capable of movement against a biasing force only in the direction to vary its distance from the imaging surface.”  Thus, in an effort to advance prosecution of the application, the language of claims 1 and 22 has been interpreted by the Examiner as either completely stationary or capable of movement only in the one defined direction so as to be consistent with the disclosure.  However, it is suggested that the claim language be amended to more particularly recite the stationary nature of the impression platen as disclosed to more clearly define the impression platen consistent with the disclosure.    
With respect to claims 2-21, it is suggested that the term “An” at the beginning of each claim be deleted and replaced with the term –The-- since the apparatus was previously recited in claim 1. 
With respect to claim 6, it is suggested that the term “it” be deleted and replaced with the structure to which “it” refers since the term “it” can be ambiguous in meaning.  
With respect to claims 8 and 18-19, the term “optionally” is somewhat unclear in meaning as to whether the subject matter after the term optionally is a positively required claimed element.  
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 1-22 are objected to for the reasons set forth above but would be allowable if rewritten to overcome those objections to the satisfaction of the Examiner.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1 and 22 in particular, the prior art of record fails to teach or fairly suggest an apparatus or method for printing images onto generally cylindrical objects having all of the structure (or method steps) as recited in combination with and particularly including, an impression platen provided within the nip region of the impression station on the opposite side of the objects from the imaging surface, the impression platen being configured to apply a force, directly or by way of the mandrels, to the objects to ensure rolling contact between the objects and the imaging surface and being stationary in the direction of movement of the imaging surface.  
Note the closest prior art of DE 10 2015 201 341 A1 (hereafter referred to as DE ‘341) does not specifically teach or render obvious the provision of an impression platen provided on the opposite side of the objects from the imaging surface since the impression platen 22 of DE ‘341 is on the same side of the objects as the imaging surface.  Additionally, the impression platen of DE ‘341 is not configured to apply a force directly or by way of the mandrels, to the objects to ensure rolling contact between the objects and the imaging surface since the force being applied by the platen of DE ‘341 is being applied to the imaging surface and therefore is not being directly applied or applied by way of the mandrels as recited. 
In view of the above reasoning, the prior art of record fails to teach or fairly suggest an apparatus or method for printing images onto generally cylindrical objects having all of the structure (or method steps) as recited and claims 1-22 are allowable upon correction of the issues noted above.  Additionally note that withdrawn claim 23 (non-elected without traverse) should be canceled.        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Landa (WO 2017/208145 A1) teaches an apparatus and method for printing on cylindrical objects having similarities to the claimed subject matter that are readily apparent7.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
May 30, 2022